     Case 2:20-cv-00066-KJD-VCF Document 10 Filed 10/05/20 Page 1 of 2



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                          DISTRICT OF NEVADA
 6                                                     ***
 7    RAYMOND PADILLA,                                       Case No. 2:20-cv-0066-KJD-VCF
 8                                              Plaintiff,                     ORDER
 9           v.
10    STATE OF NEVADA, et al.,
11                                           Defendants.
12          Presently before the Court are Plaintiff’s Objections (#4/8) to the Magistrate Judge’s
13   Order (#3) and Motions to Amend (#7/9). Having read and considered the motions to amend, and
14   good cause being found, the motions are granted. The first amended complaint will be referred to
15   the magistrate judge for screening. The Court finds that Plaintiff’s amended complaint resolves
16   the pleading issues recognized by the magistrate judge in the first screening.
17          However, Plaintiff must comply with 28 U.S.C. § 1915(a)(2). Acquiring a certified trust
18   account statement is not difficult. They are routinely provided to incarcerated persons by the
19   detention center. Accordingly, Plaintiff has thirty (30) days from the entry of this order to submit
20   a new application to proceed in forma pauperis with the appropriate certified trust account
21   statement attached, or pay the full filing fee.
22          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motions to Amend (#7/9) are
23   GRANTED;
24          IT IS FURTHER ORDERED that Plaintiff’s Objections (#4/8) are GRANTED in part
25   and DENIED in part;
26          IT IS FURTHER ORDERED that the Clerk of the Court filed the amended complaint
27   attached to Plaintiff’s Motion (#9);
28          IT IS FURTHER ORDERED that Plaintiff file a new application to proceed in forma
     Case 2:20-cv-00066-KJD-VCF Document 10 Filed 10/05/20 Page 2 of 2



 1   pauperis or pay the full filing fee within thirty (30) days of the entry of this order;
 2          IT IS FURTHER ORDERED that the magistrate judge will screen the amended
 3   complaint upon filing of the application to proceed in forma pauperis.
 4   Dated this 5th day of October 2020.
 5
                                    _____________________________
 6
                                    Kent J. Dawson
 7                                  United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                      -2-
